Citation Nr: 1011055	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-19 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a thyroid condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to 
September 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in Muskogee, Oklahoma that denied the Veteran's claim 
for service connection for a thyroid condition.

The Veteran requested a hearing, which was held in February 
2010.  A transcript of the proceeding has been associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran served on active duty in the United States Navy 
from February 1994 to September 1999.  The Veteran claims 
that she has a thyroid condition that had its onset in 
service or that is otherwise related to service.  After a 
thorough review of the Veteran's claims folder, the Board has 
determined that additional development is necessary prior to 
adjudication of his claim.  

VA treatment records reflect that the Veteran was diagnosed 
with a benign thyroid nodule in July 2005, multi-nodular 
goiterism around July 2006, and that she underwent a 
thyroidectomy in January 2008.

A July 1999 separation examination report reflects clinical 
findings of an elevated thyroid without nodularity.  A 
diagnosis of possible elevated thyroid was recorded, and a 
notation was made to order tests of the Veteran's free T4 and 
TSH levels.  The Veteran testified at the Board hearing that 
she did not recall any tests being ordered at separation but 
rather just being told by the separation examiner not to 
worry because her thyroid levels were probably due to her 
recent pregnancy.  See Hearing Transcript at 3.  A month 
prior, the Veteran had her first child at Midwest Regional 
Medical Center in June 1999.  See Birth certificate; Hearing 
Transcript at 8.

Post-service, the Veteran had her second child at OU Medical 
Center, Presbyterian Tower, in January 2002.  See Birth 
Certificate; Hearing Transcript at 9.  The Veteran testified 
at the Board hearing that when she was pregnant with her 
second child, she was again told by a physician that her 
thyroid levels were elevated but, as before, not to worry 
because it was most likely due to her pregnancy.  See Hearing 
Transcript at 9.

The Veteran testified that in 2005 she discovered a lump on 
the right side of her neck.  See Hearing Transcript at 3-4.  
The Veteran testified that she first sought treatment at 
Midwest Regional Medical Center in 2005, and then transferred 
her care to the VA medical center (VAMC).

VA has a duty to assist the Veteran in obtaining all 
potentially relevant documents to substantiate a claim, 
including medical evidence either to verify or not verify the 
claim.  38 U.S.C.A. § 5103A(a)(1), (b) (West 2002); 38 
C.F.R.§ 3.159(c) (2009).  

Given the findings of elevated readings at separation, the 
Board finds that further effort should be undertake to obtain 
post-service treatment records identified by the Veteran at 
the Board hearing.  Specifically, an attempt should be made 
to obtain all of the Veteran's treatment records relating to 
any thyroid-related problems from the Midwest Regional 
Medical Center dated between 1998 and 2005, from OU Medical 
Center, Presbyterian Tower, dated between 2001 and 2002, and 
from the VAMC dated from January 2005 through March 2006, and 
to associate them with the claims file.

Also, the Board finds that VA is under an obligation to 
provide the Veteran with an examination in connection with 
her claim.  See McLendon v. Nicholson, supra (recognizing 
that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for the 
purposes of a VA examination).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA 
treatment records pertaining to her 
thyroid condition dated from January 2005 
through March 2006, and from May 2008 
through present, and associate them with 
the claims file.  If these records are 
found to be unavailable, this should be 
specifically noted in the claims file.

2.  Obtain all of the Veteran's private 
treatment records pertaining to her 
thyroid condition, including all 
laboratory and diagnostic testing, from 
(a) Midwest Regional Medical Center dated 
from 1998 to 2005 (including maternity 
records dated between 1998 and 1999), and 
(b) OU Medical Center, Presbyterian Tower 
dated from 2001 to 2002 (including 
maternity records), and associate them 
with the claims file.  If these records 
are found to be unavailable, this should 
be specifically noted in the claims file.  
To facilitate this development, provide 
the Veteran with authorization and consent 
forms (Forms 21-4142).  If the Veteran 
fails to provide the necessary 
authorization, this should be noted in the 
claims file.

3.  After the above development is 
complete, afford the Veteran an 
appropriate VA examination to determine 
the nature and etiology of any current 
thyroid-related disability.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.
The examiner should review all pertinent 
records associated with the claims file, 
to include the Veteran's service treatment 
records, VA treatment records, and private 
treatment records.  The examiner should 
indicate whether it is at least as likely 
as not (meaning likelihood of at least 
50%) that any current thyroid-related 
disability had its onset in service or is 
otherwise related to service.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  

4.  Then, readjudicate the Veteran's claim.  
If her claim remains denied, she should be 
provided with a Supplemental Statement of 
the Case (SSOC).  After the Veteran and her 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



